Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on October 21, 2021 (hereinafter “Am.”) has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I (FIGS. 1-19) in the reply filed on June 29, 2021 is acknowledged.
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.
Claim Objections
Claim 4 is objected to because of the informalities such as no antecedent basis is seen for the term such as “the hydraulic reservoir” in claim 4.  Appropriate correction is required.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (hereinafter “OA”).
35 U.S.C. 102
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (WO 2019130762 A1 published on July 4, 2019 and corresponding to US 20210191448).
Claim 1
	Shimizu teaches a hydraulic operating device (50, FIGS. 4, 7, 13; ¶ 41 et seq.) for a human
powered vehicle, the hydraulic operating device comprising:
et seq.) defining a cylinder axis (X);
an operating member (60) pivotally coupled to the base (51) about a pivot axis (O; FIG. 13; ¶ 44) between a rest position and an operated position; 
a piston (82, FIGS. 4, 13) is movably provided in the cylinder bore (86); and
a handlebar mounting structure (52; FIGS. 3-4, 7) coupled to the base (51), the handlebar mounting structure (52) defining a handlebar mounting axis (FIGS. 3, 4 and 7; see, e.g., axis A1 in Appendix hereinafter “Ap.”) that extends linearly along a handlebar (5; ¶ 40) in a mounted state in which the base (51) is mounted to the handlebar (5) by the handlebar mounting structure (52), wherein
the cylinder axis (X) of the cylinder bore (86) is inclined towards the handlebar mounting axis (A1 in Ap.) as the cylinder bore (86) extends away from the pivot axis (O, FIG. 13) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (O, FIG. 13), and
the pivot axis (O, FIG. 13) is located in an area between the cylinder axis (X) and the handlebar mounting axis (FIGS. 3-4, 7; ¶¶ 23 and 72) as viewed in the pivot axis direction (D2 in Ap.).  Ibid. Solution to Problem and claims 1-8.
Claim 8
The piston (82) is coupled to the operating member (60) to be pulled in response to a pivotal
movement of the operating member (60) from the rest position to the operated position.
35 USC § 103
1.	Claims 1, 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 20190061870) in view of Shimizu et al. (WO 2019130762).
	Claim 1
	Sakai teaches a hydraulic operating device (10) for a human-powered vehicle, the hydraulic
operating device (10) comprising:
a base (12) including a cylinder bore (13, FIG. 2, ¶ 58) defining a cylinder axis (A1);
an operating member (16, ¶ 52) pivotally coupled to the base (12) about a pivot axis (A31) between a rest position and an operated position (FIG. 1); 
a piston (22, ¶ 72, FIG. 2) is movably provided in the cylinder bore (13); and
a handlebar mounting structure (14) coupled to the base (12), the handlebar mounting structure (14) defining a handlebar mounting axis (A2) that extends linearly along a handlebar (H) in a mounted state in which the base (12) is mounted to the handlebar (H) by the handlebar mounting structure (14) wherein
the cylinder axis (A1) of the cylinder bore (13) is substantially parallel to the handlebar mounting axis (A2) as the cylinder bore (13) extends away from the pivot axis (A31) as viewed in a pivot axis direction (FIGS. 1, 3) parallel to the pivot axis (A31), and
the pivot axis (A31) is located in an area between the cylinder axis (A1) and the handlebar mounting axis (A2) as viewed in the pivot axis direction.  Ibid. claims 1-19.
Sakai teaches the invention as claimed except that Sakai’s cylinder axis is substantially parallel to instead of being inclined toward the handlebar mounting axis.
Shimizu teaches the cylinder axis (X) inclined toward the handlebar mounting axis (Ap.) in order to provide the operating member (60) to be operated with no discomfort (id. ¶ 6 et seq.).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to rearrange the cylinder axis of Sakai such that it is inclined toward Sakai’s handlebar mounting axis in order to operate Sakai’s operating member with no discomfort as taught or suggested by Shimizu.  The rearrangement of Sakai’s cylinder axis would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding rearrangement of parts in MPEP § 2144.04.
Claims 8 and 18
Sakai’s piston (22) is coupled to the operating member (16) to be pulled or pushed in response to a pivotal movement of the operating member (16) from the rest position to the operated position.
Claim 9
Sakai teaches a piston position adjustment (76, FIG. 1, ¶ 73) operatively coupled to the piston (22).
2.	Claims 2-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 20190061870) in view of Laghi (US 20050056508 cited by Applicant).
	Claim 2
	Sakai teaches a hydraulic operating device (10) for a human-powered vehicle, the hydraulic
operating device (10) comprising:
a base (12) including a cylinder bore (13, FIG. 2, ¶ 58) defining a cylinder axis (A1);
an operating member (16, ¶ 52) pivotally coupled to the base (12) about a pivot axis (A31) between a rest position and an operated position (FIG. 1); 
a piston (22, ¶ 72, FIG. 2) is movably provided in the cylinder bore (13); and
a handlebar mounting structure (14) coupled to the base (12), the handlebar mounting structure (14) defining a handlebar mounting axis (A2) that extends linearly along a handlebar (H) in a mounted state in which the base (12) is mounted to the handlebar (H) by the handlebar
mounting structure (14), wherein
the cylinder axis (A1) of the cylinder bore (13) is substantially parallel to the handlebar mounting axis (A2) as the cylinder bore (13) extends away from the pivot axis (A31) as viewed in a pivot axis direction (FIGS. 1, 3) parallel to the pivot axis (A31), 
the pivot axis (A31) is located in an area between the cylinder axis (A1) and the handlebar mounting axis (A2) as viewed in the pivot axis direction, and
a hydraulic reservoir (62, FIG. 2) connected to the cylinder bore (13).  Ibid. claims 1-19.
In summary, Sakai teaches the invention as claimed except that Sakai’s cylinder axis is substantially parallel to instead of being inclined toward the handlebar mounting axis.
Laghi teaches the cylinder axis (X, FIG. 2, ¶¶ 18-19) inclined toward the handlebar mounting axis (2, FIG. 1) in order to, inter alia, provide no protruding parts which can be damaged or dangerous for the cyclist (¶ 7).  Ibid. claims 1-10.
It would have been obvious to the PHOSITA at the time of filing of the application to rearrange the cylinder axis of Sakai such that it is inclined toward Sakai’s handlebar mounting axis in order to, inter alia, provide no protruding parts which can be damaged or be a danger for the cyclist as taught or suggested by Laghi.  The rearrangement of Sakai’s cylinder axis would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding rearrangement of parts in MPEP § 2144.04.
Claim 3
See claim 2 above and note Sakai’s reservoir (62) is offset from the handlebar mounting
structure (14) as seen in FIGS. 2, 4 and 6.
Claim 4
Sakai’s hydraulic reservoir (62, FIG. 2, ¶ 72) is disposed above the cylinder bore (13) in the mounted state. 
Claims 5-6
Sakai teaches the invention substantially as claimed.  However, Sakai does not teach the cylinder axis and the handlebar mounting axis form an inclination angle.
Laghi teaches the cylinder axis (X, FIG. 2) and the handlebar mounting axis (2, FIG. 1) form an inclination angle of a determined angle (FIG. 1) in order to, inter alia, provide no protruding parts which can be damaged or dangerous for the cyclist (¶ 7).  
It would have been obvious to the PHOSITA at the time of filing of the application to make Sakai’s cylinder axis and Sakai’s handlebar mounting axis forming the inclination angle of a determined angle in order to, inter alia, provide no protruding parts which can be damaged or dangerous for the cyclist as taught or suggested by Laghi.  
To select the value of Laghi’s inclined angle in the range of 1o-25o or 5o-15o in Sasaki’s hydraulic operating device modified by Laghi as claimed would have been an obvious choice by performing routine experimentation in the absence of Applicant’s showing that the claimed angles are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05.  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); nonprecedential K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14; and General Electric Co. v.
Raytheon Technology Corp., IPR2020-00405 Patent 10,066,548 B2 (PTAB 07/27/2021).
Claim 10
Sakai’s operating member (16) includes an operating member position adjustment (54,
FIG. 1, ¶ 74).
Claim 11
Sakai’s base (12) includes a hose attachment port (43, FIG. 1, ¶ 63) disposed on one of a downwardly facing side and a rearwardly facing side of the base (12) while in the mounted state.
Claim 12
Sakai’s hose attachment port (43) is located in a 90o range with respect to the cylinder axis (A1) of the cylinder bore (13), and the 90o range extends from a plane  that is perpendicular to the pivot axis (A31) and that includes the cylinder axis (A1) to a plane that is parallel to the pivot axis (A31) and that includes the cylinder axis (A1).  See FIGS. 1, 3, 5; ¶ 63 et seq.; and MPEP § 2125.
Claim 13
Sakai’s hose attachment port (43) has a center port axis (shown by a broken line at the center of BJ2 in FIG. 1) that is not parallel to the pivot axis (A31).
Claim 14
Sakai’s operating member (16) includes an operating lever (16).
Claim 15
Sakai’s operating lever (16) has a user contact surface (at 48 in FIG. 1) that is elongated in
a direction not parallel to a plane that is perpendicular to the pivot axis (A31) and that includes the
cylinder axis (A1).
Claims 16-17
A linear distance between Sakai’s pivot axis (A31, FIG. 1) and the handlebar mounting
axis (A2, FIG. 1) or the cylinder axis (A1) as viewed in the pivot axis direction (H1, FIG. 1) is in
a range of  determined millimeters.  Similarly, a linear distance between Laghi’s pivot axis (A, FIG. 1) and the handlebar mounting axis (2, FIG. 1) or the cylinder axis (80) as viewed in the pivot axis direction (A, FIG. 1) is in a range of determined millimeters.
Sakai and Laghi teach the invention substantially as claimed.  However, Sakai and Laghi do not teach the linear distance between the pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm.  However, Applicant has not shown that the dimension of the claimed distance is critical.  In re Aller supra.
To select the dimension of Sakai’s linear distance between Sakai’s pivot axis and the handlebar mounting axis or the cylinder axis as viewed in the pivot axis direction in the range of 15mm-30mm or 3mm-15mm in the range of 3-15mm as claimed would have been an obvious choice by performing routine experimentation.  See legal precedent cited in claims 5-6 above.  
Nonstatutory Double Patenting Rejection
Claim 1 is rejected on the ground of nonstatutory double patenting (NSDP) as being unpatentable over claim 16 of U.S. Patent No. 11,077,911 (Pat.’911) issued from Application No. 16560500 (Appl.’500). Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a slightly different terminology in order to claim the same or substantially the same invention as evidenced by substantially identical, if not identical, FIGS. 1-19 of this application and Pat.’911.  See In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) cited in MPEP § 804.02, and the comparison of claim 1 of this application and claim 16 of Pat.’911 below.
	     Common		     	      This Application			        Pat.’911
base					claim (cl.) 1				cl. 16
cylinder bore				cl. 1					cl. 16
cylinder axis				cl. 1					cl. 16
operating member			cl. 1					cl. 16
pivot axis 				cl. 1					cl. 16		
handlebar mounting structure 	cl. 1					cl. 16
				inclined (cl. 1)	              non-perpendicularly (cl. 16)	
								clamp band (cl. 16)
								bracket 
As shown in the comparison above, all of the positively claimed features in claim 1 of this application are also claimed or taught in claim 16 of Pat.’911. Thus, claim 1 of this application is not patentably distinct from the reference claim 16 of Pat.’911 because the examined application claim 1 is either anticipated by, or would have been obvious over, the reference claim 16 of Pat.’911.  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 625 F.3d 719; 96 USPQ2d 1830 (Fed. Cir. 2010); unpublished In re Hitachi Metals, Ltd., Fed. Cir., No. 2014-1690, 3/17/15; and Abbvie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust, Fed. Cir., 2013-1545, 8/21/14 cited in MPEP §§ 804 and 804.02. 
	It would have been obvious to the PHOSITA at the time the application was filed to form the hydraulic operating device claimed in claim 1 of this application as taught or suggest by claim 16 of Pat.’911.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a. Jordan et al. (US 20130333994) teaches the cylinder axis of the cylinder bore (70) being
inclined towards the handlebar mounting axis (A); 
b. Komada et al. (US 20190225299) teaches the cylinder axis of the cylinder bore (46) being inclined towards the handlebar mounting axis X1 (FIG. 2); and
c. Lavezzi (WO 02/058988 A1) teaches the cylinder axis of the cylinder bore (2) being inclined towards the handlebar mounting axis 11 (id. abstract).	
Response to Amendment
Applicant's arguments filed on October 21, 2021 have been fully considered but they are not persuasive.
35 USC 102
First, the rejections of claims 1-4, 11 and 13-15 as being anticipated by Leng are withdrawn in view of Applicant’s amendments. 
Second, with respect to the rejections of claims 1-2 and 7-8 as being anticipated by Shimizu, Applicant cited Shimizu’s FIG. 4 and contended, inter alia, that Shimizu fails to teach the limitations (Am. pp. 7-10):
the cylinder axis of the cylinder bore is inclined towards the handlebar mounting axis as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis, and

the pivot axis is located in an area between the cylinder axis and the handlebar mounting axis as viewed in the pivot axis direction.

	However, the Examiner respectfully submits that Applicant’s contentions are unsupported by substantial evidence. In fact, Shimizu’s FIG. 13, which is the first modified example of Shimizu’s first embodiment of FIGS. 1-12, shows that the cylinder axis (X) of the cylinder bore (86) is inclined towards the handlebar mounting axis (A1 in Ap.) as the cylinder bore (86) extends away from the pivot axis (O, FIG. 13) as viewed in a pivot axis direction (D2 in Ap.) parallel to the pivot axis (O, FIG. 13), and the pivot axis (O, FIG. 13) is located in an area between the cylinder axis (X) and the handlebar mounting axis (FIGS. 3-4, ¶¶ 23 and 72) as viewed in the pivot axis direction (D2 in Ap.).  
	In summary, Shimizu’s FIGS. 1-13 and Shimizu’s description in ¶¶ 23-72 and claims 1-8 disclose each and every element of amended claim 1 within Shimizu reference.  Therefore, amended claim 1 is remained to be anticipated by Shimizu.  
With respect to claims 2-4, 7, 11 and 13-15, Applicant asserted that these claims are allowable over the art of record in that they depend from independent claim 1 (Am. p. 9).  
On the one hand, the rejections of claims 2-4, 11 and 13-15 are withdrawn with the withdrawal of the rejection of claim 1 as anticipated by Leng.  Thus, Applicant’s arguments regarding the rejections of claims 2-4, 11 and 13-15 based on Leng are deemed to be moot.  On the other hand, claim 7 has been cancelled by the Applicant.  Thus, Applicant’s assertion regarding claim 7 is inconsistent with the amendments.   
35 USC 103
Applicant contended (Am. pp. 10-11), inter alia, that the combination of Sakai and Shimizu fails to teach the limitations: 
a cylinder axis of the cylinder bore that is inclined towards the handlebar mounting axis as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis, as recited in claims 1 and 3.
First, Applicant argued that the pivot axis O for Shimizu’s clutch lever 60 is not located in an area between the cylinder axis and the handlebar mounting axis as viewed in the pivot axis direction as claimed in claim 1 (Am. p. 10).  
Contrary to Applicant’s remarks, FIG. 13 shows that the pivot axis O for Shimizu’s clutch
lever 60 is located in an area between the cylinder axis X and the handlebar mounting axis (FIG.
3) as viewed in the pivot axis direction. 
Second, Applicant asserted that “cylinder axis” X of Shimizu is not inclined towards the handlebar mounting axis as the cylinder bore extends away from the pivot axis as viewed in a pivot axis direction parallel to the pivot axis, as recited in claims 1 and 3.  Applicant emphasized that Shimizu’s cylinder axis extends away from the pivot axis O.  (Am. p. 10).
However, as shown in Shimizu’s FIG. 13, the cylinder axis X is positioned above the pivot axis O; hence, it extends toward the axis O as claimed. 
In view of the foregoing, the rejections of claims 1, 8, 9 and 18 based on the combination of Sakai and Shimizu are respectfully maintained. 
With respect to claims 2-6 and 10-17, note that original claims 2-6 and 10-17 did not depend on original claim 7.  Therefore, the amended claims 2-6 and 10-17 that include the limitation of original claim 7 change the scope of original claims 2-6 and 10-17.  Thus, these amended claims 2-6 and 10-17 necessitate new ground of rejections under 35 USC 103 as being unpatentable over Sakai et al. (US 20190061870) in view of Laghi (US 20050056508) above.  Applicant’s arguments regarding claims 2-6 and 10-17 have been considered but are deemed to be moot in view of new grounds of rejections.
Nonstatutory Double Patenting Rejection
Applicant’s amendments and/or remarks are non-responsive to the NSDP set forth on pp. 11-13 of the prior OA.  Please see 37 CFR 1.111(b) and (c) and MPEP § 804.  Thus, the NSDP is respectfully reiterated.  As noted, Appl.’500 has been issued as Pat.’911.  Hence, Appl.’500 has been changed to Pat.’911 as seen above.
Conclusion 
In view of the foregoing, this application is not in condition for allowance.    
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656